Case 19-20400              Doc 44      Filed 05/28/19       Entered 05/28/19 11:27:39           Page 1 of 3




                                  UNITED STATES BANKRUPTCY COURT

                                         DISTRICT OF CONNECTICUT



                                                       )

In Re:                                                 )        Chapter 1 1

                                                       )

DONNA J. BARNES,                                       )       Case No. 19-20400

                                                       )

                      Debtor                           )

���������-)


                       APPLICATION TO EMPLOY REAL ESTATE BROKERS



TO THE HONORABLE JAMES J. TAN CREDI, UNITED ST ATES BANKRUPTCY JUDGE:



          Donna J. Barnes, debtor and debtor-in-possession (the "Debtor"), by and through her



counsel, Reid and Riege, P . C . , hereby applies to this Court, pursuant to Bankruptcy Code section



327(a) and Bankruptcy Rule 2 0 1 4 , for an order authorizing her to employ Coldwell Banker



Residential Brokerage ("Coldwell") as her real estate brokers and, in support thereof, respectfully



represents as follows:



          1.          On March 1 4 , 2 0 1 9 (the "Filing Date"), the Debtor filed a voluntary petition for relief



under Chapter 1 1 of Title 1 1 of the United States Code, 1 1 U . S . C . § 1 0 1 et seq. (the "Bankruptcy



Code") in the United States Bankruptcy Court for the District of Connecticut, Hartford Division.



Since the Filing Date, the Debtor has continued in possession and management of her properties as a



debtor-in-possession pursuant to Bankruptcy Code sections 1 1 0 7 ( a ) and 1 1 0 8 .



          2.          The Debtor and her husband, who is not a debtor under the provisions of the



Bankruptcy Code, own real estate located at 1 4 5 Deercliff Road, Avon, Connecticut 0 6 0 0 1 (the



"Property").      The Debtor and her husband have determined that the Property is too expensive for



them to maintain under current circumstances.




25620.000/705425. I                                  -1-
Case 19-20400            Doc 44     Filed 05/28/19      Entered 05/28/19 11:27:39         Page 2 of 3




          3.         Accordingly, the Debtor needs a real estate broker to market the Property. The Debtor



hopes that a sale of the Property will significantly reduce her ongoing expenses.



          4.         Prior to the Filing Date, the Debtor and her husband retained Coldwell to sell the



Property.




          5.         By this application, the Debtor wishes to continue her retention of Coldwell, which



maintains an office at 290 West Main Street, Avon, Connecticut 0 6 0 0 1 .          The Debtor and her



husband selected Coldwell because it is familiar with the Property and is competent and equipped to



perform the services required.



          6.         The Debtor's proposed, ongoing engagement of Coldwell is evidenced by a certain



Exclusive Listing Agreement, as amended (the "Agreement"), which is attached hereto as EXHIBIT




          7.         As more particularly set forth in the Agreement, Coldwell will charge the estate a



commission of five percent ( 5 . 0 % ) of the contract price.



          8.         Due to the nature of the   services to be performed and the fact that Coldwell's



compensation arrangement involves a commission (as is standard in the industry), the Debtor



believes that this Court should waive the hourly compensation and time sheet requirements of



Bankruptcy Code sections 3 3 0 and 3 3 1 and Bankruptcy Rule of Procedure 2 0 1 6 .



          9.         To the best of the Debtor's knowledge, no one at Coldwell involved in the proposed



sale of the Property is related to or connected with, or holds or represents any interest adverse to, the



Debtor, her estate, her creditors or any other party in interest. The Debtor believes that Coldwell is a



disinterested party as defined in Bankruptcy Code section 1 0 1 ( 1 4 ) .




25620.000/705425.1                                -2-
Case 19-20400         Doc 44     Filed 05/28/19       Entered 05/28/19 11:27:39      Page 3 of 3




         WHEREFORE, the Debtor respectfully requests that the Court enter an order authorizing her




to employ Coldwell as her real estate brokers on the terms and conditions described herein and in the




Agreement, that the hourly compensation and time sheet requirements of Bankruptcy Code sections




3 3 0 and 3 3 1 and Bankruptcy Rule of Procedure 2 0 1 6 be waived, and that she be granted such other




and further relief as is just and equitable.



         Dated at Hartford, Connecticut, this 2gth day of May, 2 0 1 9 .




                                                 DONNA J. BARNES




                                                 By      /s/ Jon P. Newton

                                                         Jon P. Newton, Esq.

                                                         Federal Bar No. ct03376

                                                         Reid and Riege, P . C .

                                                         Her Attorneys

                                                         One Financial Plaza

                                                         Hartford, CT 0 6 1 0 3

                                                         (860) 2 7 8 - 1 1 5 0




25620.000/705425.1                             -3-
